Citation Nr: 1623467	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left shoulder disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from June 1975 to November 1977.

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a right shoulder disability secondary to his service-connected left shoulder disability.  

The Veteran was afforded a VA examination in February 2012.  While the examiner noted a diagnosis of traumatic arthritis in a February 1983 VA examination report, the examiner stated that current x-rays do not show any arthritis.  However, based on examination findings, the examiner did provide a diagnosis of a suspected partial right rotator cuff tear.  In a May 2012 VA examination report, the examiner opined that the Veteran's condition was not proximately due to or the result of the service-connected disability.  

While the Board appreciates the examiner's opinion, the Board finds that it is inadequate.  First, the examiner did not provide an opinion on whether the right shoulder disability has been aggravated by the left shoulder disability.  Second, the examiner's rationale for why the right shoulder disability was not proximately due to or the result of the left shoulder disability appears incomplete.  The examiner explained that as the Veteran is right handed, a right shoulder disability cannot be easily explained by a left shoulder disability, noting that if he were left handed then it might be plausible to speculate that a left shoulder condition resulted in increased use of the right arm and shoulder.  The examiner stated that there is no activity that the Veteran could recall except for carrying in wood for his furnace that involved increased use of the right arm and shoulder and without specific examples of how his left shoulder condition has caused increased use of the right shoulder, there is a lack of medical evidence needed to establish a relationship.  However, the Board observes that, regardless of handedness, a left shoulder disability would result in increased use of, or reliance on, the right shoulder, in all activities.  Thus, a supplemental opinion that addresses the above should be obtained.

Also, as will be discussed below, the Veteran asserts that he loaded heavy chunks of concrete onto trucks in service, and the service treatment records show that he used a jackhammer.  While not specifically asserted by the Veteran, the Board observes that such activities could lead to an injury to the shoulders.  Thus, an opinion on whether his right shoulder disability is related to service should also be obtained.

The Veteran also claims that he has a low back disability that began in service.  He asserts that he injured the low back loading heavy chunks of concrete onto trucks while paving runways, and that he has received chiropractic care for the low back since discharge from service.  

The service treatment records do not show any complaints, findings, or diagnoses of a back disability.  However, they do show that the Veteran's duties involved using a jackhammer.  Post service, there are no records of treatment until November 2004 when he reported a history of back pain since the summer and was found to have pain and spasms.  Based on the diagnosis codes, he was diagnosed with a sprain of the lumbosacral spine, closed dislocation of the sacrum, and muscle spasm.

In a July 2012 letter, a private physician reported the Veteran's history of injuring the low back lifting very heavy objects in service and receiving chiropractic care since shortly after service.  The physician then stated that the Veteran's low back disability is related to service.

In a statement received in April 2013, a chiropractor noted that she has known the Veteran since they were little, that her chiropractor father treated the Veteran for back pain since as early as 1978, that her chiropractor father had mentioned that tall slender people like the Veteran are prone to injury from the type of heavy lifting the Veteran did in service, and that while she has not treated the Veteran, she has seen this in her own practice.  She concluded that based on the Veteran's description of his current symptoms, his current back problems are related to the lifting injury he suffered in service that her father treated.

While there is no medical evidence of a diagnosed low back disability during the pendency of this claim, the Veteran's statements regarding low back pain constitute competent evidence of current disability and likely relate to the diagnoses made in 2004.  The confirmed use of a jackhammer in service tends to support his assertion that he injured the low back loading heavy chunks of concrete onto trucks while paving runways.  A physician and a chiropractor have opined that the Veteran's low back disability is related to service.  Thus, the Veteran should be afforded a VA examination to ascertain whether he currently has a low back disability and, if so, whether it is related to service.

Lastly, on a December 2011 claim for benefits, the Veteran stated that he receives the bulk of his medical care at the Mayo Clinic.  However, when he completed his authorization form for the Mayo Clinic, he indicated that he was only receiving treatment for a heart condition.  With that authorization form, the Mayo Clinic did not provide any records regarding treatment for a shoulder or back disability.  To ensure a complete record, the AOJ should ask the Veteran if he has received any treatment for his right shoulder and back, to include at the Mayo Clinic, and, if so, to submit a proper authorization form so that VA can obtain records on his behalf.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if he has received any treatment for his right shoulder and low back, to include at the Mayo Clinic, and, if so, to submit an authorization form for each provider.  Obtain all adequately identified records.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any disorders of the right shoulder and low back.  The examiner should review the claims folder and note that review in the report.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  A rationale for all opinions should be provided.  The examiner should address the following:

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability had its onset in active service or within one year thereafter, or is causally related to such service.  The examiner should discuss the Veteran's use of a jackhammer in service and his report of loading heavy chunks of concrete onto trucks in service.  

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected left shoulder disability.  

(b)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any low back disability had its onset in active service or within one year thereafter, or is causally related to such service.  The examiner should discuss the Veteran's report of loading heavy chunks of concrete onto trucks in service.  The examiner should also discuss the opinions in the July 2012 letter from the private physician and the April 2013 letter from the private chiropractor.  

3.  Then, readjudicate the claims, with consideration of all of the evidence added to the claims folder since the July 2012 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

